Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 06/03/2022.
Claims 1-4, 6-11, 13-18 and 20 are presented for examination.

Response to Arguments
Applicant’s arguments, see page 7 of the Remarks, filed 06/03/2022, with respect to the 35 USC 101 rejection to claims 1-7 have been fully considered and are persuasive.  The rejection of claims 1-7 has been withdrawn.
Applicant’s arguments, see pages 7 and 8 of the Remarks, filed 06/03/2022, with respect to the 35 USC 103 rejection to claims 1, 8 and 15 have been fully considered and are persuasive.  The rejection of claims 1, 8 and 15 has been withdrawn.

Allowable Subject Matter
After a complete search of the entire relevant prior art, the examiner has determined that the claims are in condition for allowance. Accordingly, claims 1-4, 6-11, 13-18 and 20 are allowed over the prior art of record for the reasons indicated in the previous Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497